DETAILED ACTION
Responsive to the claims filed April 9, 2020. Claims 1-12 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deyle et al (US 2019/0248013).
As per claim 1, Deyle et al teach an autonomous moving body configured to autonomously move between floors using an elevator installed in a facility, the autonomous moving body comprising: 
a determination unit configured to determine that the autonomous moving body has arrived at a waiting area on a current floor before the autonomous moving body gets on a car of the elevator (see at least paragraphs [0211, 0223]); 
an orientation adjustment unit configured to adjust, when the determination unit determines that the autonomous moving body has arrived at the waiting area, an orientation of the autonomous (see at least paragraph [0214].  
As per claim 2, Deyle et al teach wherein the orientation adjustment unit causes the autonomous moving body to turn and adjusts the orientation of the autonomous moving body in such a way that the exiting direction corresponds to a front side of the autonomous moving body (see at least paragraph [0214].    
As per claim 3, Deyle et al teach wherein the orientation adjustment unit causes the autonomous moving body to turn and adjusts the orientation of the autonomous moving body based on an arrangement of an environmental sensor provided in the autonomous moving body (see at least paragraph [0214].    
As per claim 4, Deyle et al teach wherein the orientation adjustment unit causes the autonomous moving body to turn and adjusts the orientation of the autonomous moving body based on an arrangement of a display panel provided in the autonomous moving body (see at least paragraph [0214], figs: 8, 12C).    
As per claim 5, Deyle et al teach wherein the orientation adjustment unit causes the autonomous moving body to turn and adjusts the orientation of the autonomous moving body based on a shape of a housing of the autonomous moving body (see at least paragraph [0214].    
As per claim 6, Deyle et al teach wherein the movement controller sets, after the autonomous moving body enters the car, a position at which a rear part of the autonomous moving body is opposed to a wall surface of the car as a destination and causes the autonomous moving body to move (see at least fig 12C, paragraphs [0214, 0225])
As per claim 7, Deyle et al teach wherein, when the car is an asymmetric space when the car is seen from a door, the movement controller sets, after the autonomous moving body enters the car, a side of the car on which there is a wide space when the car is seen from the door as a destination and causes the autonomous moving body to move (see at least figs 12A-13).  
As per claim 8, Deyle et al teach wherein the movement controller sets, after the autonomous moving body enters the car, a position at which a camera provided in the autonomous moving body to acquire environmental information is able to capture images of a range wider than a predetermined reference range as a destination and causes the autonomous moving body to move (see at least paragraphs [0086, 0087, 0214]).    
As per claim 9, Deyle et al teach wherein the orientation adjustment unit does not adjust the orientation of the autonomous moving body when an obstacle is detected inside a predetermined range from an outer frame of the autonomous moving body (see at least paragraph [0214].    
Claims 10-12 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMSEY REFAI/               Primary Examiner, Art Unit 3661